Citation Nr: 1532523	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH) with urinary retention, previously claimed as prostate condition.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1964 to October 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In November 2010, the Veteran filed claims of entitlement to service connection for diabetes mellitus and BPH.  In March 2011, the RO denied the Veteran's service connection claims.  In an August 2011 letter, the Veteran wrote that he was claiming service connection for diabetes mellitus, as due to herbicide exposure, as well as BPH.  Taking the view most favorable to the Veteran, the Board construes the Veteran's August 2011 claims to reopen to be a notices of disagreement (NOD) with the March 2011 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's November 2010 claims of entitlement to service connection for diabetes mellitus and BPH.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of hypertensive arteriosclerotic cardiovascular disease and hypertension have been raised by the record in the Veteran's August 2013 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.



REMAND

Regarding the issue of entitlement to service connection for diabetes, the Veteran is claiming his diabetes mellitus was due to herbicide exposure.  The Board notes that VA has not complied with the requirement of the M21-1MR pertaining to corroborating exposure to toxic herbicides.  Specifically, M21-1 Part IV, Subpart ii, Chapter 10, Section O, Step 6, directs that the AOJ must refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.  Accordingly, upon remand, the AOJ must ensure compliance with M21-1MR, Part IV, Subpart ii, Chapter 10, Section O, Step 6.

Additionally, in a September 2012 Compensation and Pension (C&P) examination report, the Veteran reported that he was diagnosed with diabetes mellitus in March 1967 during active service.  The VA examiner noted that the Veteran's "past history of diabetes" noted in March 1967 should have been reviewed.  According to the examiner, in March 1967, the Veteran would have been 22 years old.  If the Veteran had already been diagnosed with diabetes at that time, he would have already been taking insulin and would have been diagnosed with juvenile onset diabetes mellitus.  Since the Veteran's service treatment records (STRs) contained no information about this, and his Report of Medical Examination for entrance made no mention of significantly elevated blood sugar, the March 1967 STR noting a past history of diabetes could have just been a history of slight blood sugar elevation, non-fasting.  While the VA examiner provided a rationale for why the Veteran's current diabetes mellitus was not related to the March 1967 incident, she never opined whether the Veteran's diabetes mellitus was at least as likely as not related to his entire period of active service.  A new opinion is necessary to determine the etiology of the Veteran's current diabetes mellitus and whether it was related to any incident in his entire period of active service.

Concerning the issue of entitlement to service connection for BPH, in his August 2013 VA Form 9, the Veteran wrote that his BPH was related to his herbicide exposure in Vietnam.  A September 2012 C&P examination report never addressed the possible relationship between the Veteran's current BPH and herbicide exposure.  

Additionally, in the September 2012 C&P examination report, the Veteran contended that his current BPH was already manifested by a hematuria found during active service, which was related to a diagnosis of urethritis.   The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  According to the VA examiner, a May 1969 STR noted that the Veteran was first treated for non-specific urethritis for symptoms of burning on urination and urethral discharge with evidence of microscopic hematuria.  The Veteran was only 24 years old at that time and the VA examiner noted that according to medical literature, men do not develop BPH until at least 30 years old, and most commonly develop it between the ages of 40 to 50.  Microscopic hematuria is a laboratory finding which could be caused by both urethritis and BPH.  In 1969, at age 24, the VA examiner opined that it was less likely that the Veteran already had an enlarged prostate.  

While the VA examiner adequately explains why the incident in May 1969 is not etiologically related to the Veteran's current BPH, the Veteran was in active service until October 1984, until he was 39 years old.  The possibility exists that the Veteran could have developed BPH later on, while still in active service, while he was in his 30s.  A new opinion is necessary to determine the etiology of the Veteran's current BPH and whether it was related to herbicide exposure or any incident in his entire period of active service.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should comply with the evidentiary development procedures noted in M21-1MR, Part IV, Subpart ii, Chapter 10, Section O, Step 6.  Specifically, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the September 2012 C&P examination for diabetes, or, if unavailable, the Veteran should be afforded a new VA examination.  If the September 2012 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in or caused by any claimed in-service injury, event, or illness during the Veteran's entire period of active service.

3. Obtain an addendum opinion from the same examiner who conducted the September 2012 C&P examination for BPH, or, if unavailable, the Veteran should be afforded a new VA examination.  If the September 2012 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address: 

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's BPH was incurred in or caused by any claimed in-service injury, event, or illness, to include the hematuria found during active service.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's BPH was aggravated by his hematuria found during active service.

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's BPH was caused or aggravated by exposure to herbicide agents.

4. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







